The appeal in this case seeks to reverse the decree of the Circuit Court for Hillsborough County. The correctness of the decree depends upon whether or not Chapter 12412, Acts 1927, is constitutional and valid.
The pertinent questions concerning the validity of that Act which are presented in this appeal were considered by the Court and determined adversely to appellants' contentions in the case of Hiers, Sheriff, v. Mitchell, 95 Fla. 345, 116 So. 81.
Therefore, the decree should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
TERRELL, J., concurs in the opinion and judgment.
DAVIS, C. J., disqualified. *Page 700